        Case 1:18-cv-05892-JPB Document 16 Filed 11/26/19 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 DAMIR DURMIC,
              Plaintiff,                           CIVIL ACTION NO.
       v.                                          1:18-CV-5892-JPB
 STATE FARM INSURANCE CO.,

              Defendant.

                                       ORDER

      This matter came before the Court on State Farm Mutual Automobile

Insurance Company’s (“Defendant”) Motion to Dismiss [Doc. 5]. This Court finds

as follows:

                                  BACKGROUND

      On December 27, 2018, Damir Durmic (“Plaintiff”), appearing pro se, filed

a Complaint against Defendant. [Doc. 1]. Plaintiff, who has five different

insurance policies with Defendant, alleges that Defendant failed to offer a fair and

reasonable settlement for injuries Plaintiff’s son suffered in a car accident. Id. at

1–2. Defendant moved to dismiss the action on January 29, 2019. [Doc. 5]. In the

Motion to Dismiss, Defendant facially attacks Plaintiff’s Complaint arguing that

the Complaint does not sufficiently allege subject matter jurisdiction, personal

jurisdiction or venue. Id. at 3. Defendant also argues that Plaintiff fails to

state a claim. Id.
        Case 1:18-cv-05892-JPB Document 16 Filed 11/26/19 Page 2 of 15




                                      ANALYSIS

    A. Preliminary Matters

      As initial matters, the Court must address the timing of Defendant’s Motion

to Dismiss and the entity incorrectly named as the legal defendant in this case.

        i.   Time for Filing a Responsive Pleading

      Plaintiff served Defendant on January 4, 2019, and under Federal Rule of

Civil Procedure 12(a)(1)(A)(i), Defendant’s deadline to file an answer was January

25, 2019. Instead of filing an answer, Defendant filed its Federal Rule of Civil

Procedure 12(b) Motion to Dismiss on January 29, 2019—four days after the

answer was due.1

      When a party must act within a specified time, “the court may, for good

cause, extend the time [to act] . . . on motion made after the time has expired if the

party failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1). Neglect

includes “late filings caused by inadvertence, mistake, or carelessness, as well as


1
  A circuit split exists regarding whether the Rule 12(a) 21-day time limit to answer a
complaint also applies to Rule 12(b) motions. Compare Bechtel v. Liberty Nat’l. Bank,
534 F.2d 1335, 1341 (9th Cir. 1976), with Farmers Elevator Mut. Ins. Co. v. Carl J.
Austad & Sons, Inc., 343 F.2d 7, 12 (8th Cir. 1965). The Eleventh Circuit Court of
Appeals has never directly held that Rule 12(b) motions filed after the 21-day time limit
to file an answer are untimely. However, in Fisher v. Office of State Attorney 13th
Judicial Circuit Florida, two of the defendants failed to timely file an answer and then
filed a motion to join a co-defendant’s motion to dismiss. 162 F. App’x 937, 939 (11th
Cir. 2006). There, the Eleventh Circuit treated the motion to join as a Federal Rule of
Civil Procedure Rule 6(b) motion for extension of time to respond “because [the motion]
asked the district court to allow the submission of a responsive pleading after the
expiration of time for a response.” Id. This Court will apply the same Rule 6(b) analysis.

                                            2
        Case 1:18-cv-05892-JPB Document 16 Filed 11/26/19 Page 3 of 15




by intervening circumstances beyond the party’s control.” Pioneer Inv. Servs. Co.

v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 388 (1993). Whether neglect is

excusable is an equitable determination that considers all of the “relevant

circumstances surrounding the party’s omission.” Id. at 395. Relevant

circumstances that courts should consider include “the danger of prejudice to the

[opposing party], the length of the delay and its potential impact on judicial

proceedings, the reason for the delay, including whether it was within the

reasonable control of the movant, and whether the movant acted in good faith.” Id.

      After reviewing the Motion and applying the factors above, this Court finds

that good cause exists for extending Defendant’s time to file a responsive pleading.

The Court will, therefore, proceed with analyzing the merits of Defendant’s

Motion to Dismiss.

       ii.   Incorrect Entity Named as Defendant

      Defendant begins its Motion to Dismiss by briefly arguing that any judgment

in this case would be “a nullity” because the entity named in the case-style does

not exist. [Doc. 5, p. 3]. Defendant argues that Plaintiff named the wrong entity

because he named State Farm Insurance Company instead of State Farm Mutual

Automobile Insurance Company in the case-style. Id.

      Under Federal Rule of Civil Procedure 21, “the court may at any time, on




                                          3
        Case 1:18-cv-05892-JPB Document 16 Filed 11/26/19 Page 4 of 15




just terms, add or drop a party.” The Eleventh Circuit has stated that the standard

for adding new parties under Rule 21 is the same as the standard for amending a

complaint under Rule 15(a). Loggerhead Turtle v. Cty. Council of Volusia Cty.,

148 F.3d 1231, 1255 (11th Cir. 1998). Accordingly, a trial court should not deny

leave to add or drop a party without a justifying reason, such as undue delay, bad

faith, prejudice to the opposing party or futility. Foman v. Davis, 371 U.S. 178,

182 (1962).

      Although Plaintiff names State Farm Insurance Company in the case-style,

in the body of the Complaint, Plaintiff identifies State Farm Mutual Automobile

Insurance Company as the company with which he has five insurance policies.

[Doc. 1, p. 1]. Plaintiff also properly served the correct legal entity—State Farm

Mutual Automobile Insurance Company—which responded by filing this Motion.

[Docs. 4, 5]. Plaintiff’s clerical error does not appear to be motivated by bad faith,

and a corrective amendment would not be futile. Additionally, an amendment

would not cause undue prejudice to Defendant because the correct legal entity was

properly served and responded to the Complaint. Therefore, this Court finds

Plaintiff should freely be given leave to amend his Complaint by substituting State

Farm Insurance Company with State Farm Mutual Automobile Insurance

Company as the proper legal defendant.




                                          4
         Case 1:18-cv-05892-JPB Document 16 Filed 11/26/19 Page 5 of 15




   B. Motion to Dismiss

      At the outset, this Court recognizes that Plaintiff is pro se, and therefore the

Court has an obligation to construe his pleadings liberally. Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998). This liberal construction does not

allow the Court to act as de facto counsel or rewrite otherwise deficient pleadings

for a pro se litigant. GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369

(11th Cir. 1998). Importantly, however, Federal Rule of Civil Procedure 15(a)

“severely restrict[s]” a district court’s ability to dismiss complaints without first

providing an opportunity to amend. Bryant v. Dupree, 252 F.3d 1161, 1163 (11th

Cir. 2001); see also Rance v. Winn, 287 F. App’x 840, 841 (11th Cir. 2008).

      As already stated above, Defendant raises both facial and substantive

arguments in its Motion to Dismiss. These arguments are addressed separately

below.

         i.   Facial Arguments: Failure to Adequately Allege Subject Matter
              Jurisdiction, Personal Jurisdiction and Venue

      A plaintiff bears the initial burden of alleging sufficient facts to make a

prima facie showing of subject matter jurisdiction, personal jurisdiction and venue.

See Fed. R. Civ. P. 8(a)(1); United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274

(11th Cir. 2009); Delong Equip. Co. v. Washington Mills Abrasive Co., 840 F.2d

843, 845 (11th Cir. 1988). Importantly, however, defective allegations may be

amended, and whether a court should allow a curative amendment is determined

                                           5
        Case 1:18-cv-05892-JPB Document 16 Filed 11/26/19 Page 6 of 15




according to Rule 15. See Crooked Creek Props., Inc. v. Ensley, 660 F. App’x

719, 721–22 (11th Cir. 2016); Specialty Surfaces Int'l, Inc. v. Athletic Surfaces

Plus, LLC, No. 1:12-CV-1901-CAP, 2013 WL 12101062, at *2 (N.D. Ga. June 26,

2013). Under Rule 15, “[t]he court should freely give leave [to amend] when

justice so requires.” Fed. R. Civ. P. 15(a)(2). Furthermore, a trial court should not

deny leave to amend “without any justifying reason.” Foman, 371 U.S. at 182.

Such justifying reasons include: “(1) where there has been undue delay, bad faith,

dilatory motive, or repeated failure to cure deficiencies by amendments previously

allowed; (2) where allowing amendment would cause undue prejudice to the

opposing party; or (3) where amendment would be futile.” Bryant, 252 F.3d at

1163. Each facial argument is analyzed separately below.

                  a.       Subject Matter Jurisdiction

      First, Defendant argues that Plaintiff fails to allege a basis for subject matter

jurisdiction in the Complaint. [Doc. 5, p. 3]. District courts have jurisdiction over

civil actions “where the matter in controversy exceeds the sum or value of $75,000

. . . and is between citizens of different States.” 28 U.S.C. § 1332(a). For purposes

of establishing diversity, a corporation is deemed a citizen of the state in which it is

incorporated and the state in which it maintains its principal place of business. 28

U.S.C. § 1332(c). A natural person is deemed a citizen where he is domiciled,

which “requires [alleging] both residence in a state and ‘an intention to remain



                                           6
        Case 1:18-cv-05892-JPB Document 16 Filed 11/26/19 Page 7 of 15




there indefinitely.’” Travaglio v. Am. Express Co., 735 F.3d 1266, 1269 (11th Cir.

2013) (citation omitted).

       Here, Plaintiff does not specifically allege diversity in his Complaint. He

does, however, assert the following: (1) that he is a resident of Commerce,

Georgia; (2) that Defendant is a corporation; and (3) that the alleged injuries

resulted in approximately $106,000 in medical expenses. [Doc. 1, p. 1].

Previously, this Court issued a Show Cause Order directing Plaintiff to show that

the complete diversity requirement of 28 U.S.C. § 1332 was satisfied in this case.

[Doc. 14, p. 2]. In response, Plaintiff clarified Defendant’s citizenship by stating

“[D]efendant is a corporation incorporated in the State of Illinois and has its main

headquarters in the same state with the following address: One State Farm Plaza,

Bloomington, IL 61710-0001, USA.” [Doc. 15, p. 2]. This Court is satisfied that

it has diversity jurisdiction.

       Although Plaintiff did not include all of the above information in his

Complaint, Plaintiff’s responsive brief indicates that he has the information

necessary to sufficiently allege subject matter jurisdiction. Therefore, amending

the Complaint would not be futile. Plaintiff’s error also does not appear to be

motivated by bad faith, and a curative amendment would not cause undue

prejudice to Defendant. Consequently, this Court finds Plaintiff should freely be




                                          7
        Case 1:18-cv-05892-JPB Document 16 Filed 11/26/19 Page 8 of 15




given leave to amend his Complaint to adequately plead a basis for subject matter

jurisdiction.

                  b.      Personal Jurisdiction

      Second, Defendant argues Plaintiff fails to allege a basis for personal

jurisdiction in the Complaint. [Doc. 5, p. 3]. “A federal district court sitting in

diversity may exercise personal jurisdiction to the extent authorized by the law of

the state in which it sits and to the extent allowed under the Constitution.” Meier

v. Sun Int’l Hotels, Ltd., 288 F.3d 1264, 1269 (11th Cir. 2002). This two-fold

process requires a district court to first examine whether the defendant’s activities

fall within the state’s long-arm statute. Id. The district court then examines

whether personal jurisdiction over the defendant comports with the Fourteenth

Amendment’s due process requirements. Id.

      Georgia’s long-arm statute allows a court to exercise personal jurisdiction

over a defendant if the defendant “[t]ransacts any business within this state.”

O.C.G.A. § 9-10-91. The Supreme Court of Georgia has indicated that this

provision extends jurisdiction on the basis of transacting business in Georgia if:

      (1) the nonresident defendant has purposefully done some act or
      consummated some transaction in this state, (2) if the cause of action
      arises from or is connected with such act or transaction, and (3) if the
      exercise of jurisdiction by the courts of this state does not offend
      traditional fairness and substantial justice.

Pascarelli v. Koehler, 816 S.E.2d 723, 725 (2018).



                                           8
        Case 1:18-cv-05892-JPB Document 16 Filed 11/26/19 Page 9 of 15




      Similarly, due process under the Fourteenth Amendment “requires that a

non-resident defendant have certain minimum contacts with the forum so that the

exercise of jurisdiction does not offend traditional notions of fair play and

substantial justice.” Meier, 288 F.3d at 1274. The minimum contacts analysis

depends on whether the defendant’s contacts in the state are related or unrelated to

the action being litigated. Consol. Dev. Corp. v. Sherritt, Inc., 216 F.3d 1286,

1291–92 (11th Cir. 2000). If the defendant’s contacts in the state are related to the

action being litigated, then the minimum contacts requirement is established by

showing that “the defendant ‘purposefully avail[ed] itself of the privilege of

conducting activities within the forum State, thus invoking the benefits and

protections of its laws.’” Id. at 1291 (citation omitted). If the defendant’s contacts

in the state are not related to the action being litigated, then the minimum contacts

requirement is established by showing “continuous and systematic general business

contacts between the defendant and the forum state.” Id. at 1292. Finally, when

analyzing traditional notions of fair play and substantial justice,

      the court looks at: (a) the burden on the defendant, (b) the forum
      State’s interest in adjudicating the dispute, (c) the plaintiff’s interest in
      obtaining convenient and effective relief, (d) the interstate judicial
      system’s interest in obtaining the most efficient resolution of
      controversies, and (e) the shared interest of the several States in
      furthering fundamental substantive social policies.

Meier, 288 F.3d at 1276.




                                           9
        Case 1:18-cv-05892-JPB Document 16 Filed 11/26/19 Page 10 of 15




       Here, Plaintiff does not specifically allege personal jurisdiction in his

Complaint. Plaintiff asserts, however, that: (1) at the time of the car accident, he

had five auto insurance policies with Defendant; and (2) after the accident,

Defendant offered a settlement under those insurance policies. [Doc. 1, pp. 1–2].

In Plaintiff’s responsive briefings, he also asserts the following: (1) the car

accident for which Defendant failed to compensate Plaintiff occurred in Gwinnett

County, Georgia;2 (2) Defendant has main offices in Gwinnett County; (3)

Defendant is registered to do business in Georgia; and (4) Defendant’s annual

business registration lists Gwinnett County as the address for Defendant’s

registered agent. [Doc. 9, pp. 7–8; Doc. 9-1, p. 1].

       Although Plaintiff did not include all of the above information in his

Complaint, Plaintiff’s responsive briefings indicate that he likely has the

information necessary to sufficiently allege personal jurisdiction. Therefore,

amending the Complaint would not be futile. Plaintiff’s error also does not appear

to be motivated by bad faith, and a curative amendment would not cause undue

prejudice to Defendant. Consequently, this Court finds Plaintiff should freely be

given leave to amend his Complaint to adequately plead a basis for personal

jurisdiction.



2
  The Atlanta division of the U.S. District Court for the Northern District of Georgia
includes Gwinnett County.

                                            10
       Case 1:18-cv-05892-JPB Document 16 Filed 11/26/19 Page 11 of 15




                  c.       Venue

      Third, Defendant argues that Plaintiff fails to allege a basis for venue in the

Complaint. [Doc. 5, p. 3]. Generally, proper venue is determined according to 28

U.S.C. § 1391:

      A civil action may be brought in (1) a judicial district in which any
      defendant resides, if all defendants are residents of the State in which
      the district is located; [or] (2) a judicial district in which a substantial
      part of the events or omissions giving rise to the claim occurred, or a
      substantial part of property that is the subject of the action is situated.

28 U.S.C. § 1391(b). Entities, whether incorporated or not, are “deemed to reside

. . . in any judicial district in which such defendant is subject to the court’s personal

jurisdiction with respect to the civil action in question.” 28 U.S.C. § 1391(c)(2).

In states that have more than one judicial district a “corporation shall be deemed to

reside in any district in that State within which its contacts would be sufficient to

subject it to personal jurisdiction if that district were a separate State.” 28 U.S.C. §

1391(d).

      Here, Plaintiff does not specifically allege venue in his Complaint.

However, as stated above, Plaintiff’s responsive briefings include the following

allegations: (1) the car accident for which Defendant failed to compensate Plaintiff

occurred in Gwinnett County; (2) Defendant has main offices in Gwinnett County;

(3) Defendant is registered to do business in Georgia; and (4) Defendant’s annual




                                           11
       Case 1:18-cv-05892-JPB Document 16 Filed 11/26/19 Page 12 of 15




registration lists Gwinnett County as the address for Defendant’s registered agent.

[Doc. 9, pp. 7–8; Doc. 9-1, p. 1].

      Although Plaintiff did not include the above information in his Complaint,

Plaintiff’s responsive briefings indicate that he likely has the information necessary

to sufficiently allege venue. Therefore, amending the Complaint would not be

futile. Plaintiff’s error also does not appear to be motivated by bad faith, and a

curative amendment would not cause undue prejudice to the opposing party.

Consequently, this Court finds Plaintiff should freely be given leave to amend his

Complaint to adequately plead a basis for venue.

        ii.   Failure to State a Claim

      In addition to Defendant’s facial attacks, Defendant argues that Plaintiff fails

to state a claim under Georgia’s Uninsured Motorist Act, O.C.G.A. § 33-7-11.

[Doc. 5, pp. 5–6]. In determining whether this action should be dismissed for

failure to state a claim, Federal Rule of Civil Procedure 8(a)(2) provides that a

pleading must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Although detailed factual allegations are not

necessarily required, the pleading must contain more than “labels and conclusions”

or a “formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Importantly, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its



                                            12
       Case 1:18-cv-05892-JPB Document 16 Filed 11/26/19 Page 13 of 15




face.’” Id. (citation omitted). If a complaint fails to state a claim and “a more

carefully drafted complaint might state a claim, a plaintiff must be given at least

one chance to amend the complaint before the district court dismisses the action

with prejudice.” Woldeab v. DeKalb Cty. Bd. of Educ., 885 F.3d 1289, 1291 (11th

Cir. 2018) (citation and punctuation omitted).

      Georgia courts have indicated that the Uninsured Motorist Act “require[s],

as a condition precedent to a suit against the insurance carrier, that the insured first

sue and recover a judgment against the uninsured motorist, whether known, or

unknown.” Harden v. State Farm Mut. Auto. Ins. Co., 339 F. App’x 897, 901

(11th Cir. 2009) (citation and punctuation omitted). Defendant contends that

because Plaintiff has not sued the uninsured motorist responsible for the accident,

he has not satisfied the condition precedent required to state a claim against

Defendant. [Doc. 5, p. 6]. This condition precedent, however, “may be waived in

certain circumstances ‘where the insurer has led the insured to believe that the

insured will be paid without suit by its actions in negotiating for settlement or

direct promises to pay.’” Harden, 339 F. App’x at 902 (citation omitted). To

qualify for this exception, a plaintiff must do more than allege that the defendant

made a settlement offer. Id. at 903. Instead, a plaintiff must allege specific facts

that the insurer misled the policyholder, such as: (1) the insurer led the

policyholder to believe that it would pay on the claim without requiring the



                                           13
       Case 1:18-cv-05892-JPB Document 16 Filed 11/26/19 Page 14 of 15




policyholder to engage in any legal action against the uninsured motorist; (2) the

insurer made “constant or repeated assurances that a lawsuit was unnecessary, and

that the insurance provider was ready to settle according to the policyholder’s

terms”; or (3) the “statements or actions by the insurer caused the policyholder to

forfeit the ability to bring suit within the time frame provided by the statute, or to

dismiss a pending suit with prejudice.” Id. at 902.

      Here, Plaintiff does not specifically allege in the Complaint that Defendant’s

actions in negotiating for settlement led Plaintiff to believe that he would be paid

without suit. However, in Plaintiff’s responsive brief, he asserts the following: (1)

Defendant spent approximately twenty months investigating the accident; (2) the

prerequisites do not apply to Plaintiff’s case because Defendant accepted liability

for the accident and started settlement negotiations; (3) Defendant made multiple

settlement offers; (4) Defendant’s settlement offers were not fair due to the injuries

sustained; (5) Defendant denied Plaintiff’s request for an explanation regarding the

basis for the settlement offers; and (6) Defendant conducted the case in bad faith.

[Doc. 9, pp. 3–4].

      To state a claim against Defendant under the condition precedent waiver

exception, Plaintiff must specifically allege that Defendant misled him during the

settlement process. Although Plaintiff did not include these allegations in his

Complaint, Plaintiff’s responsive brief indicates he might have the requisite



                                          14
       Case 1:18-cv-05892-JPB Document 16 Filed 11/26/19 Page 15 of 15




information to sufficiently state a claim in this case. Because a more carefully

drafted complaint might state a claim in this matter, this Court will provide

Plaintiff an opportunity to amend his Complaint to add this information, if

possible.

                                  CONCLUSION

      For the foregoing reasons, this Court DENIES State Farm Mutual

Automobile Insurance Company’s Motion to Dismiss [Doc. 5] and sua sponte

GRANTS Plaintiff leave to file an Amended Complaint within twenty-one days of

this Order. The Amended Complaint shall: (1) name the correct legal defendant

(State Farm Mutual Automobile Insurance Company); (2) allege a basis for subject

matter jurisdiction, personal jurisdiction and venue; and (3) allege facts necessary

to state a claim against Defendant. Failure to file an Amended Complaint in

accordance with this Order will result in dismissal.

      SO ORDERED this 26th day of November, 2019.




                                              ______________________
                                              J. P. BOULEE
                                              United States District Judge




                                         15
